Name: Commission Implementing Regulation (EU) 2017/704 of 19 April 2017 amending Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector
 Type: Implementing Regulation
 Subject Matter: tariff policy;  European construction;  beverages and sugar;  trade;  international affairs;  Europe;  international trade;  agricultural policy
 Date Published: nan

 20.4.2017 EN Official Journal of the European Union L 104/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/704 of 19 April 2017 amending Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (2) (the SAA) was signed on 16 June 2008 and entered into force on 1 June 2015. Article 27(3) of the SAA provides for a duty-free access on imports into the Union for products originating in Bosnia and Herzegovina of headings 1701 and 1702 of the Combined Nomenclature, within the limit of an annual tariff quota of 12 000 tonnes. (2) The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (3) (the Protocol) was signed on 15 December 2016. Its signature on behalf of the European Union and the Member States and its provisional application has been authorised by Council Decision (EU) 2017/75 (4). (3) Article 2(1) of the Protocol provides for changes to the existing tariff quotas for sugar originating in Bosnia and Herzegovina with effect from 1 February 2017. The relevant annual tariff quota for sugar is being increased from 12 000 tonnes to 13 210 tonnes. (4) Commission Regulation (EC) No 891/2009 (5) provides for the opening and the administration of tariff quotas in the sugar sector, including those originating in Bosnia and Herzegovina. To implement the tariff quotas for sugar laid down in the Protocol, it is therefore necessary to amend that Regulation accordingly. (5) Since the Protocol applies from 1 February 2017, the proposed amendments should apply from the same date and enter into force on the day of its publication. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 891/2009 is amended as follows: (1) In Article 1, point (f) is replaced by the following: (f) Article 27(3) of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (*1), as amended by the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (*2), (*1) OJ L 164, 30.6.2015, p. 2." (*2) OJ L 12, 17.1.2017, p. 3." (2) In Annex I, Part II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 February 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 164, 30.6.2015, p. 2. (3) OJ L 12, 17.1.2017, p. 3. (4) Council Decision (EU) 2017/75 of 21 November 2016 on the signing, on behalf of the Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 12, 17.1.2017, p. 1). (5) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). ANNEX Part II: Balkans sugar Third Country or Customs Territories Order number CN code Quantities (tonnes) In quota rate (EUR/ton) Albania 09.4324 1701 and 1702 1 000 0 Bosnia and Herzegovina 09.4325 1701 and 1702 13 210 0 Serbia 09.4326 1701 and 1702 181 000 0 Former Yugoslav Republic of Macedonia 09.4327 1701 and 1702 7 000 0